Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Johnson on 10/7/2021

The application has been amended as follows: 

3. (Currently Amended) The thrust reverser of claim 1, wherein the pair of first reverser door hinges and the pair of second reverser door hinges are offset from the centerline in [[an]] opposite directions, 

19. (Currently Amended) The method of claim 18, wherein [[the]] forming the first reverser door comprises 20forming an first aft section of the first reverser door that is recessed relative to a first forward section of the first reverser door and in a direction of the centerline, and wherein [[the]] forming the second reverser door comprises forming a second aft section of the second 


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Modglin et al (US 20020184874 as referenced in OA dated 8/6/2020) and Marche (US 20130097998 as referenced in PreInterview First Office Action dated 1/28/2020).
Modglin teaches a thrust reverser.  Marche teaches a thrust reverser with a first angle, taken with respect to a centerline of the thrust reverser, of a first hinge axis of a first reverser door is different than a second angle, taken with respect to the centerline of the thrust reverser, of a second hinge axis of a second reverser door.
Regarding claims 1, 10, 18, the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the respective claim a thrust reverser with a centerline, the thrust reverser having only a first reverser door on a first side with respect to a z direction and only a second reverser door on a second side with respect to the z direction.  The first reverser door and second reverser door making an exterior perimeter of the thrust reverser in a closed configuration.  The first reverser door having a first hinge axis making a first angle with respect to the centerline and the second reverser door having a second hinge axis making a second angle with respect to the centerline.  The first and second angle being different magnitudes.  Marche does not teach the first and second reverser doors being the only doors on opposite sides of the centerline. Furthermore, Marche does not teach the first and second reverser doors making an exterior perimeter of the thrust reverser in a closed configuration because the first and second doors of Marche are internal to the thrust reverser in the closed configuration.
Regarding claims 2-9, 11-17, 20, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Examiner, Art Unit 3741